Citation Nr: 0700475	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-12 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2002, February 2003, and November 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  
Jurisdiction over the case was transferred to the RO in St. 
Petersburg, Florida in November 2004, but was transferred 
back to the Nashville RO in October 2005.

Although the veteran originally requested a hearing before a 
Veterans Law Judge in connection with her appeal, she 
withdrew her request for a Board hearing in a June 2005 
communication.

In an April 2003 statement, the veteran raised the issue of 
entitlement to service connection for right hand disability.  
This matter therefore is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability did not originate 
in service or until more than one year after service, and is 
not otherwise related to service.

2.  The veteran's low back disability did not originate in 
service or until more than one year after service, and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have right shoulder disability which 
is the result of disease or injury incurred in or aggravated 
during active duty, nor may the incurrence in service of 
right shoulder disability be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The veteran does not have low back disability which is 
the result of disease or injury incurred in or aggravated 
during active duty, nor may the incurrence in service of low 
back disability be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in June 2002 and September 2002 correspondences.  
In April 2006, she was additionally provided with notice as 
to the information and evidence necessary to substantiate the 
initial rating and the effective date to be assigned a grant 
of service connection in the event of a successful claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As discussed below, however, service connection is not 
warranted for right shoulder or low back disability.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.  She was last provided the 
opportunity to identify and authorize VA to obtain records in 
June 2005, and did not respond.
 
The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of her right shoulder 
and low back disorders.  As will be discussed in further 
detail below, however, the veteran's service medical records 
are negative for any reference to right shoulder or low back 
complaints or findings, and there is no post-service evidence 
of any right shoulder or low back disorder until more 40 
years after service.  Moreover, the veteran does not contend 
that she experienced any right shoulder or low back symptoms 
following service until around 2000, or otherwise described 
any continuity of symptomatology since service.  In the 
absence of medical evidence suggestive of right shoulder or 
low back disability in service or until decades thereafter, 
or at least of any persistent or recurrent symptoms until 
decades after service, referral of this case for a VA 
examination or opinion as to whether any current right 
shoulder or low back disability originated in service would 
in essence place the reviewing physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which links the veteran's right 
shoulder and/or low back disability to her period of service 
would necessarily be based solely on any uncorroborated 
assertions by the veteran regarding her medical history.  

The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In short, there 
is no suggestion, except by unsubstantiated allegation, that 
the veteran's right shoulder and low back disorders may be 
associated with an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2006).  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that referral of the case for the purpose of obtaining 
a medical opinion regarding whether the veteran's right 
shoulder and low back disabilities are etiologically related 
to service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
incurrence of arthritis during peacetime service after 
December 31, 1946, may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

I.  Right shoulder disability

A review of the service medical records shows no reference to 
complaints, finding or diagnosis of right shoulder 
disability.  When examined in July 1956, she reported a 
history of swollen or painful joints, but did not elaborate; 
she denied any history of a painful or "trick" shoulder, 
and physical examination was negative.  Her service personnel 
records show that she served as a typist until June 1956, 
following which she served as a supply clerk for the 
remainder of service.  

There is no post-service medical evidence of right shoulder 
disability until at least 2002.  The post-service private and 
VA medical records reveal that while she has been diagnosed 
with right shoulder disorders, no right shoulder disorder has 
been linked to service by competent evidence.  

In this respect, the Board has reviewed all private medical 
records for August 1989 to September 2002, as well as VA 
medical records for August 2000 to September 2005, and 
records from the Social Security Administration (SSA).  The 
records show that in 2002, she complained of right shoulder 
pain which was attributed to bursitis; at that time the 
veteran indicated that the symptoms began in 2001.  X-ray 
studies of the shoulder showed degenerative changes, and she 
eventually underwent repair of her right rotator cuff.  The 
SSA records contain a June 1991 Vocational Analysis Report, 
which records her assertion that in service she would work 
for one hour each day as a mail clerk, and for seven hours 
each day in the laundry room.  She indicated that she worked 
from 1958 to 1970 as a barmaid, and from 1970 to 1991 as a 
shipping clerk with duties involving heavy lifting.

While the postservice records document right shoulder 
complaints beginning in 2002, reported by the veteran to have 
begun the year before, none of the records suggest that any 
right shoulder disorder originated in service or was 
otherwise etiologically linked to service.  The records are 
silent for any mention by the veteran of right shoulder 
injury in service.

While the veteran herself contends that her right shoulder 
disability is related to service, and specifically that she 
pulled a muscle in her right arm while working as a mail 
clerk or in the laundry room, as a lay person she is not 
competent to opine as to medical diagnosis or causation, and 
her statements consequently do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In short, there is no evidence of right shoulder disability 
in service or until decades after service, and no competent 
evidence linking any right shoulder disorder to service.  As 
the preponderance of the evidence is therefore against the 
claim, the claim for service connection for right shoulder 
disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


II.  Low back disability

A review of the service medical records shows no reference to 
complaints, finding or diagnosis of low back disability.  
When examined in July 1956, she reported a history of swollen 
or painful joints, but did not identify the particular 
joints; she denied ever wearing a back support, and physical 
examination was negative.

There is no post-service medical evidence of low back 
disability until at least 1989.  The post-service private, 
VA, and SSA medical records reveal that while she has been 
diagnosed with low back disorders, no low back disorder has 
been linked to service by competent evidence.  

In this regard, review of the private medical records for 
August 1989 to September 2002, the VA medical records for 
August 2000 to September 2005, and the records from the 
Social Security Administration discloses that she was treated 
for a lumbosacral spine strain in August 1989, caused by 
work-related duties.  In January 1991, she injured her lower 
back as the result of a fall at work.  Subsequent records 
document lower back disorders including lumbar strain and 
degenerative disc disease; her treating physicians believed 
the degenerative disc disease might have been aggravated by 
the January 1991 injury.  Diagnostic studies showed 
degenerative osteoarthritis of the lumbosacral spine.  The 
SSA records contain a June 1991 Vocational Analysis Report, 
which records that she reported injuring her back in January 
1991 while at work.  She reporting working as a mail clerk 
and in the laundry room during service, and reported a post-
service work history which at times required heavy lifting.

While the records document a lumbosacral spine strain in 
1989, and multiple lower back problems following a work 
accident in 1991, none of the records suggest that any low 
back disorder originated in service or was otherwise 
etiologically linked to service.  Indeed, the records do not 
mention any low back injuries in service.

While the veteran herself contends that her low back 
disability is related to service, and specifically that she 
injured the back while lifting objects during duties as a 
mail clerk or in the laundry room, as already indicated, she 
is not competent to opine as to medical diagnosis or 
causation, and her statements therefore do not constitute 
competent medical evidence.  Espiritu, supra.

In short, there is no evidence of low back disability in 
service or until many years after service, and no competent 
evidence linking any low back disorder to service.  As the 
preponderance of the evidence is therefore against the claim, 
the claim for service connection for low back disability is 
denied.  Gilbert, supra.


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for low back disability is 
denied.


REMAND

The Board initially notes that while service connection for 
emotional instability was denied in an unappealed June 1957 
rating decision, the instant claim is limited to PTSD, a 
disorder newly diagnosed in the veteran.  The instant claim 
therefore will be addressed as an original claim for service 
connection.

The veteran contends that she developed PTSD as a result of 
having been raped in service.  Specifically, she contends 
that a colonel raped and impregnated her in 1957, resulting 
in the birth of a boy on November 1957.  She has not yet 
provided a birth certificate to VA for that child.  She 
contends that the rapist warned her not to report the 
incident because he was afraid his wife would learn of the 
sexual contact.

Service medical records show that the veteran was evaluated 
in July 1956 for an anxiety reaction following a suicide 
gesture.  She denied experiencing any personality conflicts 
or problems at work, but did relate that she did not like the 
restrictions of military life, and did not enjoy her position 
as a typist, expressing a preference for a position involving 
filing.  She reported that she had a boyfriend she visited 
nightly, but she denied ever engaging in sexual intercourse.  
After evaluation, the veteran was diagnosed with an emotional 
instability reaction.  

Service medical records for the remainder of service are 
silent for further reference to psychiatric complaints.  In 
March 1957, she was determined to be in the early stages of 
pregnancy.  At her April 1957 discharge examination, the 
veteran was described as 2.5 months pregnant.

Service personnel records show that the veteran was punished 
for a period of absence without leave for her actions in July 
1956.  She was further punished in August 1956 for breaking 
restrictions that month imposed during the earlier 
punishment.  Her conduct and efficiency scores throughout 
service nevertheless remained excellent.  The records show 
that the veteran married a civilian in February 1957, one 
month prior to her pregnancy.

In short, the record shows that the veteran's psychiatric 
symptoms pre-dated the alleged rape, and that she was married 
to a civilian approximately one month prior to her becoming 
pregnant.

There is no postservice medical evidence of PTSD until 2001.  
VA treatment reports for August 2000 to September 2005 
contain a diagnosis of PTSD rendered by Dr. L.S., her 
treating VA physician (and who apparently is not a 
psychiatrist).  Interestingly, none of the treatment records 
on file refer to the claimed service rape, or to any 
stressful experience in service.  The records do document 
reports of stress associated with current medical problems 
and family circumstances, with accompanying diagnoses such as 
anxiety and depression.  Dr. L.S. did not elaborate on the 
basis for his diagnosis of PTSD, and the Board points out 
that in a March 2004 entry in the VA treatment records, Dr. 
L.S. noted in a routine history that the veteran denied any 
history of military sexual trauma.  

Nevertheless, Dr. L.S. did diagnose the veteran with PTSD.  
While the basis for the diagnosis is unclear, the Board is of 
the opinion that further development is warranted prior to 
adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact Dr. L.S., the 
veteran's treating VA physician, and 
request that he identify the basis for 
his diagnosis of PTSD in the veteran.  
The response of Dr. L.S. should be added 
to the claims file.

2.  The RO should contact the veteran and 
request that she provide a copy of the 
birth certificate for the child she 
alleges resulted from a rape in service.

3.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and extent of any psychiatric 
disorders present.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  If PTSD 
is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  The examiner 
should review the historical records for 
evidence which might reflect that the 
claimed sexual assault actually occurred 
during active duty.  In performing such 
review, the examiner must clearly 
identify the particular records which are 
felt to provide corroboration of the 
incident, and must give an adequate 
rationale for why it is felt that such 
records establishes a personal assault 
actually occurred during active duty.  If 
PTSD is not diagnosed, the examiner, to 
the extent possible, should reconcile 
that conclusion with records reflecting a 
diagnosis of PTSD.    

The claims folders should be made 
available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims files was 
made.

4.  Thereafter, the RO should prepare a 
new rating decision and re-adjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO should issue a 
supplemental statement of the case, and 
provide the veteran and her 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


